Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Opportunities Trust Statement of Investments, September 30, 2011 (unaudited) (continued) a Non-income producing. b See Note 4 regarding restricted securities. c See Note 5 regarding investment in Templeton China Opportunities Fund, Ltd. d The security is traded on a discount basis with no stated coupon rate. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Templeton Global Opportunities Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Opportunities Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
